Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 1 of 9




                                      EXHIBIT V




                                                          A3093\306083941.v1
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 2 of 9
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 3 of 9
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 4 of 9
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 5 of 9
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 6 of 9
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 7 of 9
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 8 of 9
Case 1:19-cv-12320-DJC Document 34-5 Filed 07/17/20 Page 9 of 9
